DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the present application has at least two (2) related foreign filings or publications in other countries. Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of these related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Election/Restrictions
Applicant’s election of Species A in the reply filed on 13 December 2021 is acknowledged. Because supposed errors in the restriction requirement were not distinctly and specifically pointed out, the election has been treated as an election without traverse (MPEP § 818.01(a)). Although only claims 1-3 and 5 were identified on 13 December 2021 as being readable on the elected species, it is noted that claim 6 is believed to read onto the elected species as well, and so claim 6 will therefore be examined along with claims 1-3 and 5.
Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3, 5, and 6 are objected to because of the following informalities:  
At line 14 of claim 1, terms such as “of the irradiated laser light” should be added after “position”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for the disclosed protection member 14 permitting laser light to be transmitted therethrough, does not reasonably provide enablement for this same protection member either being what transmits this light “through the inside space” of the claim 1 shroud, or being what passes this light through the other end opening as claim 1 
Appropriate correction is required, either by removing the limitations at issue from the claim, by amending these limitations in an appropriate manner to more clearly reflect what the specification supports and fully enables, or by demonstrating that adequate support for these limitations in fact lies in the specification as originally filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following limitations, in particular, raise indefiniteness issues:
Since antecedent basis is not clearly conveyed, it is unclear at line 7 of claim 1 exactly what is “configured to transmit laser light” (i.e. whether this refers to the previously recited protection member or the shroud). If this configuration refers to that of the protection member, then it is further unclear exactly how a protection member arranged in one end opening of the shroud can in fact be described as configured not only to (1) transmit laser light “through the inside space”, but also to (2) “pass the laser light through the other end opening”.

Since it is not clearly conveyed, it is unclear at line 12 of claim 1 whether “an object-forming area” is being recited as an additional component of the statutory claim 1 apparatus, or whether this may be construed as distinct therefrom and/or not necessarily required thereby.
As with indefiniteness issue (b), it is unclear at line 14 of claim 1 whether “a driving mechanism” is in fact required as an additional components of the statutory claim 1 apparatus, or whether this may be construed as distinct therefrom and/or not necessarily required thereby.
Since antecedent basis is not clearly conveyed, it is unclear at lines 4-5 of the claim 1 clause beginning with “an outside partition wall” exactly what is being provided with an exhaust port (i.e. the outside partition wall portion, the outside space, or some other claim feature).
In the claim 1 clause describing a ventilation area, it is unclear how the recited ventilation area can be both “of” the inside space and also “in” the other end opening. Additionally, this clause lacks antecedent basis for “the” ventilation area of the inside space, in particular since no inside space ventilation area is previously recited.
Appropriate correction of these issues (a)-(e) is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grube et al. (WO 92/08592).
As to claim 1, it is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in claim 1 and in the dependent claims are thus not believed to further limit the claimed apparatus or its structure.
As to structural limitations which do appear in claim 1, Grube is recognized for teaching a fig. 8a apparatus described at 21:14-16 as comprising a chamber 102 similar to that of figs. 1 and 4. In fig. 4, baffle 40 is disclosed which comprises the 15:4 window which meets the claimed protection member. The fig. 1 and 4 embodiments also disclose a laser irradiation unit meeting that which is claimed (see these figures and their corresponding description). As to the claimed shroud, this is met by Grube’s fig. 8a diffuser 126 (as the claimed inside partition wall, within which what may be construed as at least one air supply port is provided), in addition to one or more of Grube’s side panels 140 and/or chamber exterior (labeled as 102) which may be construed as the claimed outside partition wall portion. The claimed ventilation area configuration, in addition to the claimed relative disposition between end portions of the inside and outside partition wall 
The configuration of each of the claim 2-3 ventilation area, claim 5 supply port, and claim 6 exhaust port are met by the same fig. 8a embodiment of Grube addressed under the rejection of claim 1 above. See again the corresponding description not only of this fig. 8a embodiment, but also of the fig. 1 and 4 embodiments where relevant as well.

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Atul P. Khare/Primary Examiner, Art Unit 1742